Evans, P. J.
(After stating the foregoing facts.) The uniform procedure act of 1887, permitting the joinder of legal and equitable causes, and obtaining appropriate relief in the same action, did not change any essential feature of the law respecting the venue of actions. Before its passage a creditor without a lien, under ordinary conditions, could not first maintain an action to set aside a fraudulent conveyance of his debtor; but since its enactment a creditor, in one action, may attack a sale made by his debtor as fraudulent, and obtain judgment against his debtor for the debt. Booth v. Mohr, 122 Ga. 333 (50 S. E. 173). This does not mean that a creditor without a lien may go out of the county of his debtor and institute an action against the debtor’s grantee, in the county of the latter’s residence, for the purpose of obtaining judgment against his non-resident debtor and subjecting to its lien property which it is alleged the debtor fraudulently conveyed to his grantee. A cred*139itor may sue his debtor in the county of the latter’s residence, and in the same action (if it be in a court which has equitable jurisdiction) may have equitable relief in cancelling his debtor’s fraudulent deed, although the grantee may reside in a different county. The jurisdiction of the court having equitable jurisdiction draws to its power of rendering judgment against the debtor the power of administering proper ancillary equitable relief. It is not the power to render the ancillary relief which fixes the jurisdiction of the court over the person, but, rather, the jurisdiction over the person to render judgment includes the jurisdiction to grant ancillary relief appropriate to the enforcement of the judgment to be obtained in the same action. The plaintiff’s right to cancellation is dependent upon his right to a judgment against his debtor who lives in Fulton county. The uniform procedure act of 1887 did not provide that a creditor could go out of the county of the debtor’s residence and obtain a judgment, and ancillary relief against him. but that simultaneously in his action for a judgment, in the county of the debtor’s residence, he could join therein a supplementary cause of action for equitable aid in the enforcement of his judgment. DeLacy v. Hurst, 83 Ga. 223 (9 S. E. 1052); Cunningham v. Williams Company, 135 Ga. 249 (69 S. E. 101).

Judgment affirmed.


All the Justices concur, except Fish, C. J., absent.